Citation Nr: 0020230	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to an original compensable evaluation for 
tinnitus, prior to June 10, 1999.

3.  Entitlement to an original evaluation in excess of 10 
percent for tinnitus, from June 10, 1999.

4.  Entitlement to an original compensable evaluation for 
residuals of a chip fracture of the left shoulder.

5.  Entitlement to an original compensable evaluation for 
degenerative joint disease of the lumbosacral spine.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The claims of increased (compensable) ratings for 
degenerative joint disease of the lumbosacral spine and a 
left shoulder disability will be addressed in the remand 
section below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for 
residuals of a left knee injury is not plausible.

3.  Prior to June 10, 1999, the veteran had constant, 
bilateral tinnitus as a result of acoustic trauma in service.

4.  Since June 10, 1999, the veteran has constant, bilateral 
tinnitus as a result of acoustic trauma in service.



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a left 
knee injury is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  Prior to June 10, 1999, the criteria for a 10 percent 
evaluation for bilateral tinnitus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.87a, Diagnostic Code 6260 (1998).

3.  Since June 10, 1999, the criteria for an evaluation in 
excess of 10 percent for bilateral tinnitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6260 
(1999); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show no complaints, 
treatment or diagnoses with regard to any left knee injury.  
In June 1992, he first complained of ringing in both ears.  
He was assessed with tinnitus in both ears.  A June 1992 
audiological evaluation noted that the veteran had noise 
exposure in range coverage without hearing protection, as 
well as a childhood history of a myringotomy, and he was 
referred for an ear, nose and throat (ENT) evaluation.  The 
November 1992 ENT consultation report shows that the veteran 
had a positive history of tobacco, caffeine and alcohol use, 
as well as a positive history of allergies with Eustachian 
tube dysfunction.  He was diagnosed with essential tinnitus 
with possible contribution from social habits and Eustachian 
tube dysfunction.

Post service, VA treatment records, dating from August 1993 
to May 1994, show that the veteran first reported injuring 
his left knee in August 1993.  He was diagnosed with acute 
anterior cruciate ligament (ACL) tear/quadriceps atrophy.  An 
October 1993 orthopedic progress note is the first treatment 
record indicating an earlier, May 1993, left knee injury 
playing basketball with a subsequent August 1993 reinjury.

During his January 1994 VA orthopedic examination, the 
veteran gave a history of first injuring his left knee in 
service when someone fell across his knee during physical 
training.  He stated that he later reinjured the knee.  The 
diagnosis was residuals of trauma to the left knee with 
ligamentous instability.

A January 1994 VA audiology examination report shows that the 
veteran complained of constant bilateral tinnitus and that he 
had a history of noise exposure during service.  The veteran 
had constant bilateral tinnitus that he described as 
especially distracting at night when trying to sleep.  He 
described it as soft to medium in volume and very high 
pitched.  

A February 1995 VA audiology examination report again shows 
the veteran's service history of noise exposure without 
hearing protection and his childhood history of a 
myringotomy.  He again described his tinnitus as bilateral 
and constant.  An audiogram conducted at that time showed 
results consistent with organic threshold of hearing.  The 
examiner found bilateral normal hearing sensitivity.  A VA 
ENT examination noted that it could not be ruled out that the 
veteran's tinnitus might be related to a bilateral high 
frequency hearing loss secondary to acoustic trauma. 

During his July 1995 personal hearing, the veteran testified 
that he initially injured his left knee in service, in May 
1993, during a basketball game.  He reinjured his knee after 
his discharge in August 1993.  The veteran stated that he was 
treated for the inservice injury, but felt that the records 
had not been associated with his claims file because it was 
only two weeks prior to his discharge.  An orthopedic 
resident in California examined his leg and told him the 
original injury was probably during the basketball game and 
that he reinjured the knee.  The veteran further testified 
that he first noticed his tinnitus during his service in 
Korea.  He denied any inservice head injury, but did describe 
inservice noise exposure.  He admitted to ear infections as a 
child that were treated by puncturing the eardrums.  

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service-connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); cert denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998). Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The first element of a well-grounded claim is evidence of a 
present disability.  The evidence of record shows that the 
veteran currently has a left knee disability with 
demonstrated instability as a result of an earlier, August 
1993, injury.  However, the veteran has failed to provide 
competent medical evidence of a nexus between his current 
left knee disability and any inservice injury; thus a second 
element for a well-grounded claim is absent.  In this 
respect, although the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge or that involves 
medical causation or a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  With regard to the treatment records 
noting the veteran's history of an inservice left knee 
injury, evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
See also Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993). (A 
medical opinion based upon an incomplete and inaccurate 
history is of no probative value.).  As noted above, the 
veteran's service medical records are entirely negative for 
reference to a left knee disorder.

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim for service 
connection for residuals of a left knee injury.  Therefore, 
the duty to assist is not triggered and VA has no obligation 
to further develop the veteran's claim.  Epps, 126 F.3d at 
1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

The evidence now of record fails to show that the veteran has 
a left knee disorder related to service or any incident 
thereof.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  Since the 
claim is not well grounded, it must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Increased Evaluation

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The veteran's claim for a higher evaluation for his tinnitus 
is an original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code (Code) 
6260.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
diseases of the ear, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (codified at 38 C.F.R. pt. 4).  Prior to 
the effective date of the amended regulations, the veteran 
was evaluated at a noncompensable rating.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, the Court has held that 
the effective date rule, 38 U.S.C.A. § 5110(g), prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also, McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  In essence the new regulations may only be 
applied from the date they became effective forward.  See 
also, VAOPGCPREC 3-2000.  Thus, in this case, only the 
previous version of the rating criteria may be applied 
through June 9, 1999.  As of June 10, 1999, the Board will 
apply whichever version of the rating criteria is more 
favorable to the veteran.  Under both versions of the 
regulations, a 10 percent evaluation is the highest rating 
available.

The Board notes that, as evidenced by the November 1994 
statement of the case and the January 2000 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no compensable rating was 
warranted prior to June 10, 1999 and that an evaluation in 
excess of 10 percent was not warranted commencing June 10, 
1999.  Accordingly, the Board may similarly consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  See Bernard v. Brown, 4 
Vet. App. at 392-94.

Under the regulations applicable prior to June 10, 1999, a 10 
percent evaluation was warranted for persistent tinnitus that 
was a symptom of a head injury, concussion or acoustic 
trauma. 38 C.F.R. §  4.87a, Diagnostic Code 6260 (1998).  The 
revised criteria remove the requirement that tinnitus be a 
symptom of either a head injury, a concussion or of acoustic 
trauma, and that it be persistent.  Under the revised 
criteria, if the tinnitus is recurrent, a maximum 10 percent 
evaluation is warranted.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (1999).

Tinnitus may be a symptom of other disabilities, such as 
Meniere's syndrome, under Diagnostic Code 6205, which 
provides for disability ratings greater than 10 percent.  38 
C.F.R. § 4.87.  However, there is no medical evidence to 
suggest that the veteran suffers from any such disorder.  
Accordingly, the veteran's tinnitus may only be rated under 
Code 6260.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The Board finds that the medical evidence of record shows 
that the veteran complained of constant tinnitus in service 
and that examiners noted acoustic trauma at that time, and 
while noting that his social habits and history of Eustachian 
tube dysfunction may have possibly contributed to his 
tinnitus, did not determine an exclusive causal relationship.  
Accordingly, the Board finds that the evidence supports a 
finding that the veteran's bilateral tinnitus is constant and 
the result of inservice acoustic trauma.  Therefore, 
resolving the benefit of the doubt in the veteran's favor to 
this limited extent, a 10 percent evaluation is warranted 
prior to June 10, 1999.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999) (effective June 10, 1999).

However, under both the previous and revised criteria, a 10 
percent evaluation is warranted commencing June 10, 1999.  As 
the veteran is rated at the maximum assignable evaluation for 
tinnitus, and there are no other codes for application, the 
Board finds that a higher evaluation is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.87a, 
Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999) (effective June 10, 1999).  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board further finds that the disability is not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's tinnitus 
has not necessitated frequent periods of hospitalization and 
there is no objective evidence that it has resulted in marked 
interference with his employment.  


ORDER

Service connection for residuals of a left knee injury is 
denied.

An initial 10 percent rating for tinnitus is granted, prior 
to June 10, 1999, subject to the criteria governing the award 
of monetary benefits.

A rating in excess of 10 percent for tinnitus is denied. 


REMAND

The veteran is service-connected for residuals of a left 
shoulder chip fracture and arthritis of the lumbosacral 
spine, which the RO currently rates under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5003 
respectively (1999) which both provide ratings on the basis 
of limitation of motion.  Although the veteran denied 
limitation of motion at the time of his July 1995 hearing and 
there is evidence of a January 1995 intercurrent injury, he 
has also complained of left shoulder and low back pain, as 
well as left leg numbness.  The veteran has not been afforded 
a VA orthopedic examination for these disabilities, providing 
any range of motion studies or addressing functional 
limitation as a result of pain or painful motion, to include 
functional loss during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Court has held that, under 38 
U.S.C.A. § 5107(a) (West 1991), VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

In light of the foregoing circumstances, the veteran's claims 
are REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran that have not been previously 
secured. 

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination, by a physician, to determine 
the nature and extent of his service-
connected left shoulder disability, as 
well as low back arthritis.  All tests 
and studies should be conducted, 
including range of motion studies.  The 
examiner should be requested to identify 
any objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the veteran's left shoulder 
and low back disabilities.  The extent of 
any weakened movement, excess 
fatigability or incoordination associated 
with these disabilities should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  The physician should 
also identify whether or not lower 
extremity neuropathy is present, and if 
so, a result of his low back.  Also, if 
feasible, the examiner should attempt to 
distinguish any symptomatology clearly a 
result of the veteran's January 1995 
injury.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  Thereafter, the RO should any other 
development deemed necessary and 
readjudicate the veteran's claims for 
increased evaluations for left shoulder 
disability and lumbosacral arthritis.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals


 



